DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 9, line 10, reference numeral “45” should be “54”; one page 10, line 5, “carries 43A” should be “carrier 43A”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 12-13, it is not clear exactly how “an auxiliary spring arrangement” is related/linked to the rest of the door closer arrangement, functionally and structurally.  Also, it is uncertain whether the “auxiliary spring arrangement” is part of the “raising part” located at the first end of the second rail or is part of an extraneous element connected to the auxiliary motion arrangement.
In claim 8, line 3, “the protruding” should be “the protruding part”.
In claim 11, line 2, “the harvesting arm” lacks antecedent basis.
In claim 11, line 3, “a second bias spring” is confusing and misleading, without defining a prior first bias spring. 
In claim 12, lines 2-4, it is not clear exactly how “a second bias spring arrangement” is related/linked to the slide rail and other element(s), functionally and structurally.
In claim 12, lines 2-3, “a second bias spring arrangement” is confusing and misleading, without defining a prior first bias spring. 
In claim 13, line 3, it is not clear what “the sliding attachment” is referring to.
In claim 20, lines 2-3, “third slide surfaces” is confusing and misleading, without defining a prior first and second slide surfaces. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 11,306,525 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, patented claims 1-26 contain all structural limitations as now claimed.  For examples, patented claim 1 includes all limitations of claims 1 and 2, and patented claims 1-2 and 8-26 include all limitations of claims 3-23.  
Claims 1 and 13-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/144,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are but different definitions of the same subject matter, varying in breadth or scope of definition as set forth in MPEP 806.03.  In this case, for example, claims 1 and 4-14 of the copending application include all limitations of claims 1 and 13-23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
4,759,099 (Morano et al.) shows a door closer having a sliding track mounted to a doorframe, a sliding arm, a body slidingly mounted to a door through a second track/Box, and the arm retractable mounted inside the box for blocking the closer to hold the door open by a determined degree. 
US 2017/0081892 A1 (Fan) shows a door closer having a lever connecting a pneumatic cylinder with a slide rail on the door frame and a hydraulic cylinder on the door, both ends of the lever having low-friction means for rotation.
US 2001/0007163 A1 (Alonso) shows a door closer having a spring damping assembly mounted on one end of the closer and sliding on a track to damp the door in the open position.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
August 4, 2022